Terminal Disclaimer
The terminal disclaimer filed on 12/14/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,951,200; U.S. Patent No. 10,574,213; and U.S. Patent No. 10,340,897 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
Claims 1 and 17 are allowed because the prior art of record fails to disclose or suggest a clock circuit, or a method thereof, comprising a latch circuit, a memory state latch circuit, a memory state trigger circuit, and a clock trigger circuit with the connections and operations as recited in the claims.
Claims 2-8 and 18-20 are allowed because they depend on claims 1 and 17, respectively.
Claim 9 is allowed because the prior art of record fails to disclose or suggest a clock circuit comprising a latch circuit, a memory state latch circuit, a memory state trigger circuit, a clock trigger circuit, and a level shifter circuit with the connections and operations as recited in the claims.
Claims 10-16 are allowed because they depend on claim 9.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directly to Examiner Long Nguyen whose telephone number is (571) 272-1753.  The Examiner can normally be reached on Monday to Friday from 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.  The fax number for this group is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

							/Long Nguyen/
Primary Examiner
Art Unit 2842